Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel M. Adderley, Sr., appeals the district court’s order accepting the recom*223mendation of the magistrate judge and dismissing his complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Adderley v. Countrywide Mortg., No. 3:14—cv-04893-TLW (D.S.C. Apr. 7, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would hot aid the decisional process.

AFFIRMED.